Exhibit 10.33

 

Adopted by the Board of Directors

May 2, 2013

 

Hexcel Corporation

Director Compensation Program

(as of May 2, 2013)

 

Each member of the Board of Directors (the “Board”) of Hexcel Corporation (the
“Company”) who is not an employee of the Company (each a “Non-employee
Director”) shall receive compensation for such person’s services as a member of
the Board as outlined in this Director Compensation Program.

 

Cash Compensation

 

Annual Retainer Fees

 

·                  Annual retainer fee in the amount of $48,000 payable
quarterly during the calendar year. If a director serves for less than a full
calendar year, the retainer fee will be pro-rated by days for the portion of the
calendar year the director is a member of the Board.

·                  Additional annual retainer fees for the lead director,
committee members and committee chairs as follows:

 

Lead Director

 

$

25,000

 

 

 

 

 

Audit Committee Chair(1)

 

$

12,500

 

 

 

 

 

Audit Committee member

 

$

10,000

 

 

 

 

 

Compensation Committee Chair(1)

 

$

7,500

 

 

 

 

 

Compensation Committee member

 

$

7,500

 

 

 

 

 

Nominating and Corporate Governance Committee Chair(1)

 

$

5,000

 

 

 

 

 

Nominating and Corporate Governance Committee member

 

$

5,000

 

 

 

 

 

Finance Committee Chair(1)

 

$

5,000

 

 

 

 

 

Finance Committee member

 

$

5,000

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)                                 Note: a member of a committee receives the
“Chair” fee in addition to the member fee.

 

Meeting Fees

 

·                  There are no additional fees paid for attendance at regularly
scheduled meetings

·                  If a special Board committee is formed for a specific purpose
(for example, a pricing committee for a securities offering), then each member
shall be paid $1,000 for attendance at each meeting

·                  If the Board or any standing committee meets an excessive
number of times beyond regularly scheduled meetings during the annual retainer
period, the Lead Director can recommend for consideration and approval by the
Compensation Committee the payment of additional meeting fees to the members of
the Board or such committee

 

Equity Compensation

 

Upon (1) initial election to the Board and (2) upon re-election to the Board and
effective as of the date of the Annual Meeting of Stockholders each year, each
Non-employee Director shall be awarded a grant of Restricted Stock Units (RSUs)
on the following basis:

 

·                  The aggregate value of each grant shall be set at $105,000,
but shall be reviewed and is subject to change by the Compensation Committee
from time to time based on the advice of its independent compensation consultant
and other factors it deems relevant.

·                  Each RSU shall have a value equal to the closing price of a
share of common stock on the date of grant.

·                  The RSUs shall vest ratably on a daily basis over the one
year period beginning on the grant date, and will convert into an equal number
of shares of common stock on the first anniversary of the date of grant.

·                  Each director will have the option to elect to defer
conversion of the RSUs until such time as the director leaves the Board.  With
respect to grants upon initial election to the Board, such election must be made
prior to the date of grant.  With respect to grants upon re-election to the
Board, such election must be made by December 31 of the year prior to the year
in which the grant is awarded. This will defer conversion, but not vesting.

·                  The RSUs will be issued under a Restricted Stock Unit
Agreement in a form approved by the Compensation Committee from time to time.
The appropriate officers of the Company have the authority to make changes to
the form of Restricted Stock Unit Agreement to preserve the tax deferred nature
of any deferral election by a director in accordance with the requirements of
Section 409A of the Internal Revenue Code.

 

2

--------------------------------------------------------------------------------